74 F.3d 239
Wilburn DOBBS,v.A.G. THOMAS, Warden, Georgia Diagnostic and Classification Center.
No. 95-8244.
United States Court of Appeals,Eleventh Circuit.
Jan. 19, 1996.

Michael Kennedy McIntyre, Elizabeth Vila Rogan, Atlanta, GA, for appellant.
Michael J. Bowers, Attorney General, State Law Department, Mary Beth Westmoreland, Asst. Atty. General, Atlanta, GA, for appellee.
Appeal from the United States District Court For the Northern District of Georgia (No. 4:80-CV-247), Harold L. Murphy, Judge.
Before TJOFLAT, Chief Judge, HATCHETT and BIRCH, Circuit Judges.
PER CURIAM:


1
This case is remanded to the district court, and the district court is directed to conduct de novo hearings on all issues regarding ineffective assistance of counsel in the sentencing phase of this case.  Following hearings, the district court shall make written findings of fact and conclusions of law.


2
REMANDED.